Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the papers filed on 12/17/2021.
Claims 1-5, 7-13, and 15-20 are pending.
Claims 6, 14, and 21 have been previously canceled.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 8, and 9 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection(s) under 35 U.S.C. 103 of claim(s) 1, 8, and 9 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
CLAIM 1:
A method performed by one or more computers for generating a network output for a network input that includes an image, the method comprising:
	receiving a network input for a neural network comprising a discretization layer followed by a plurality of additional neural network layers, the network input comprising an H x W x 3 tensor of numeric values from a space of possible numeric values, wherein the numeric values are floating point values and each numeric value is a respective intensity value for a corresponding pixel in the image, wherein H is a height of the image in pixels and W is a width of the image in pixels;
	processing the network input using the discretization layer, wherein the discretization layer is configured to generate a discretized network input comprising a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor before the image is processed by additional neural network layers, wherein each discretized vector has a respective entry for each of a plurality of partitions of the space of possible numeric values, wherein the discretized vectors generated by the discretization layer preserve relative distances between the respective intensity values, and wherein generating the discretized network input comprises, for each of the numeric values:
		identifying the partition to which the numeric value belongs;

		setting, in the discretized vector for the numeric value, the entry for the identified partition to a second value, and
		setting, in the discretized vector for the numeric value, each entry that is after the entry for the identified partition to the second value; and
	processing the discretized network input using the plurality of additional neural network layers to generate a network output for the network input.

CLAIM 8:
A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations for generating a network output for a network input that includes an image, the operations comprising:
receiving a network input for a neural network comprising a discretization layer followed by a plurality of additional neural network layers, the network input comprising an H x W x 3 tensor of numeric values from a space of possible numeric values, wherein the numeric values are floating point values and each numeric value is a respective intensity value for a corresponding pixel in the image, wherein H is a height of the image in pixels and W is a width of the image in pixels;
	processing the network input using the discretization layer, wherein the discretization layer is configured to generate a discretized network input comprising a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor before the image is processed by additional neural network layers, wherein each discretized vector has a respective entry for each of a plurality of partitions of the space of possible numeric values, wherein the discretized vectors generated by the discretization layer preserve relative distances between the respective intensity values, and wherein generating the discretized network input comprises, for each of the numeric values:
		identifying the partition to which the numeric value belongs;
		setting, in the discretized vector for the numeric value, each entry that is before the entry for the identified partition to a first value,
		setting, in the discretized vector for the numeric value, the entry for the identified partition to a second value, and
		setting, in the discretized vector for the numeric value, each entry that is after the entry for the identified partition to the second value; and
	processing the discretized network input using the plurality of additional neural network layers to generate a network output for the network input.

CLAIM 9:
One or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations for generating a network output for a network input that includes an image, the operations comprising:
	receiving a network input for a neural network comprising a discretization layer followed by a plurality of additional neural network layers, the network input comprising , wherein H is a height of the image in pixels and W is a width of the image in pixels;
	processing the network input using the discretization layer, wherein the discretization layer is configured to generate a discretized network input comprising a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor before the image is processed by additional neural network layers, wherein each discretized vector has a respective entry for each of a plurality of partitions of the space of possible numeric values, wherein the discretized vectors generated by the discretization layer preserve relative distances between the respective intensity values, and wherein generating the discretized network input comprises, for each of the numeric values:
		identifying the partition to which the numeric value belongs;
		setting, in the discretized vector for the numeric value, each entry that is before the entry for the identified partition to a first value,
		setting, in the discretized vector for the numeric value, the entry for the identified partition to a second value, and
		setting, in the discretized vector for the numeric value, each entry that is after the entry for the identified partition to the second value; and
	processing the discretized network input using the plurality of additional neural network layers to generate a network output for the network input.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most similar prior art of record do not disclose the examiner amendments and the combination of the prior art would not have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention.

More specifically, the prior art of record Lu et al (“Effective Data Mining Using Neural Networks”, 1996) hereinafter Lu, discloses a “neural network” with multiple “layer[s]” that “[e]ach attribute was coded as a binary string for use as input to the network” [sections 1-2, Fig. 1, and Table 1]. However, the claims, as amended above, state “wherein the discretization layer is configured to generate a discretized network input comprising a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor before the image is processed by additional neural network layers”. In Lu, the required use of generating “a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor” for an input image is not taught in the same way as claimed. For at least this reason, Lu does not teach the amendment as recited above.

Further, the prior art of record Sunkavalli et al (US Pub 20180260975) hereinafter Sunkavalli, discloses CNN’s input RGB image being (network input) “213 x 160 x 3 (H x W x 3 tensor)” including “floating point values [that] are formulaic representations wherein the discretization layer is configured to generate a discretized network input comprising a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor before the image is processed by additional neural network layers”. In Sunkavalli, the required use of “a discretization layer” generating “a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor” for an input image is not taught in the same way as claimed. The examiner notes that, even when in combination with Lu, the combination still does not teach the amendment as recited above.

Further, the prior art of record Keisler et al (US Patent 10248663) hereinafter Keisler, discloses a neural “net” is used for converting a “256 x 256 x 3” input image to a feature vector of float values for an image’s RGB pixel “brightness/intensity values”, and the vector is then reduced to a “short binary code” in order to compare “Hamming distance[s]” [Col. 5, lines 31-52, Col. 10, lines 16-34, and Col. 27, line 60-Col. 28 line 5]. However, the claims, as amended above, state “wherein the discretization layer is configured to generate a discretized network input comprising a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor before the image is processed by additional neural network layers”. In Keisler, the required 

Further, the prior art of record Davis et al (US Pub 20210158450) hereinafter Davis, discloses employing “a neural network” for “facial recognition” and utilizing image representation “as a vector of intensity values per pixel” [paragraph 78]. However, the claims, as amended above, state “wherein the discretization layer is configured to generate a discretized network input comprising a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor before the image is processed by additional neural network layers”. In Davis, the required use of “a discretization layer” generating “a respective discretized vector for each of the respective intensity values for each of the corresponding pixels in the image that are in the H x W x 3 tensor” for an input image is not taught in the same way as claimed. The examiner notes that, even when in combination with Lu, the combination still does not teach the amendment as recited above.

Finally, as described above, the prior art of record above do not, alone or in combination, teach generation of “discretized vector for each of the respective 

For at least these reasons, Independent Claims 1 and 8-9, and by virtue of dependency Claims 2-5, 7, 10-13, and 15-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-5, 7-13, and 15-20, as amended above, are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123